The opinion of the Court was delivered by Mr. Justice Heydenfeldt.
Mr. Chief Justice Murray concurred.
Where any of the duties or powers of one of the departments of the State Government are not disposed of, or distributed to particular officers of that department, such powers or duties are left to the disposal of the Legislature.
*365Where, therefore, the Legislature appointed a board, consisting of three executive State officers, to perform a certain duty which theretofore had been performed by the Comptroller of State, but which is not prescribed by the Constitution as the peculiar duty of that officer, we hold the Act valid and binding, because the power of the Legislature is supreme, except where it is expressly restricted.
Judgment affirmed.